Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to applicant’s amendment filed on 08/08/2022.
Respond to Applicant’s Arguments
2.	Applicant’s arguments regarding the rejection of the claims under 35 USC 112b are persuasive. The rejection of the claims are withdrawn.
Response to Arguments
Applicant’s arguments and amendments filed on 08/08/2022 have been carefully considered and are deemed to be fully persuasive. Therefore the 112(b) rejection of claim 12 is withdrawn.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Lesandro et al. (USPUB# 20120054095 A1)  teaches a computer architecture and/or computer implemented methods for account opening. In some embodiments, the invention provides an integrated, component-based technology platform in which globally standardized, business configurable account opening processes are separate and decoupled from the user interface screens and are directly manageable by business functionality and/or personnel. In various embodiments, the invention provides pause and resume, save and retrieve, cross-channel, metrics, audit tracking, data logging, and/or straight-through processing capabilities for account opening.
Brian J M (AU# 2006200047 B2) teaches a data store is provided for storing, relating and for allowing use of data 5 associated with a computer-generated document. Data for structuring information associated with a document, such as document metadata, is maintained in the data store where relationships between different pieces of data are maintained in a location distinct from the surface level view of a document. The data store exposes interfaces to the various pieces of data in the data store for allowing different applications to access and 10 operate on one or more of the data pieces: The pieces of data may be structured according to a markup language such as the Extensible Markup Language (XML), and XML schemas may be associated with each piece of data for allowing the data store to validate the structure applied to the data based on an XML schema associated with a given piece of data.
Cornett J (CA# 2516859 C) teaches a method for configuring a network interface device. The network interface device can be adaptable to connect a programmable logic controller to a network. The method can comprise automatically enforcing, via a wizard, user compliance with a plurality of predetermined steps for a computer-assisted configuration of the network interface device. The computer-assisted configuration of the network interface device can relate to an OSI transport layer or above. The method can comprise receiving at least one setting associated with a network connection for the network interface device.
Lesandro, Brian, Cornett and other prior arts do not singularly or in combination disclose the limitations " determining a fulfillment goal based at least in part on the user content; generating a multi-fragment application package based at least in part on the respective device types of the plurality of network-connected devices, wherein the multi-fragment data package comprises an adaptable presentation layer that includes instructions for presenting respective fragments of the multi-fragment application package on the plurality of network- connected devices in accordance with the fulfillment goal; and providing the respective fragments of the multi-fragment application package to the plurality of network-connected devices." in independent claim 1 and similarly in independent claims 8 and 15. These limitations in combination with the remaining claim limitations provide a unique way for determining user content to be provided in a number of formats to a number of network-connected devices associated with a user (Abstract). 
Dependent claims 2-7, 9-14 and 16-20 are allowed based on their dependencies on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2445